BLAND, P. J.
The suit is grounded on what is commonly known as back taxbills. These bills are properly made out and certified and are, by virtue of a statute, prima facie evidence that the taxes sued for are due and unpaid, hence, if there was nothing more in the petition than a simple declaration. of the bills themselves, plaintiff would have a prima facie case. But the petition goes behind the taxbills and states minutely and with great particularity each and every step taken by the officers of the city to produce and bring into existence the taxbills. Prom the petition it affirmatively appears that no assessment was made of any of the property in any of the years for which the taxbills were issued, but that the city assessor, after the death of Coney, discovered that Coney had fraudulently concealed the property for the purpose of avoiding its assessment. To defeat this fraudulent concealment the assessor took the assessor’s books for the years 1893, 1894, 1895, 1896 and 1897, and entered therein a description of the omitted property as assessed to Coney, and on the basis of this so-called assessment the city clerk extended on the back-tax books of the city for each of said years the proper city taxes against the property and from these extensions made out the taxbills sued on; This was an attempt to make back assessments of" personal property. The only authority for making back assessments of personal property is found in section 9199, Revised Statutes 1899, which provides that when “there has been a failure to assess the property in any county for any year or years, the assessor of said county for the tim'e being shall assess the property for the year or years in which said failure shall have occurred.” This provision of the statute applies only where there has been a total failure to make an assessment in the county for any year or years. It has no application to a back assessment of the personal property of a single taxpayer.
*108In Cape Girardeau v. Buehrmann, 148 Mo. 198, it was attempted to make a back assessment of pei*sonal property under an ordinance of the city authorizing* this to be done. Without passing on the validity of the ordinance, the tax was declared void by the Supreme Court for the reason that the back assessment was.on a lump valuation without describing the property assessed. In the opinion of the court it is said: “The general statutes of the State only permit this back assessment of real estate and they govern in the city as well as-the county. R. S. 1899, sec. 1902.”
The back assessments made in the case in hand sufficiently described the property assessed, but no ordinance of the city is pleaded authorizing the assessment to be' made, and if it be conceded that the city has power to pass such an ordinance it has omitted to exercise it, and the authority of the assessor to make the assessment, if it exists, must be found in the statutes of the State. As we have seen, no such authority has been conferred by the Legislature. A tax is in no sense a debt and can only be collected in the manner pointed out by statute. City of Carondelet to use, etc., v. Picot, 38 Mo. 125; State v. St. Louis County Court, 13 Mo. App. 53.
There is, therefore, no such thing as an equity in a county or in a city that will authorize an assessor, after he has completed his assessment and turned over his books to the proper officer and after his assessment has passed the boards of equalization and of appeals, to repossess himself of the assessor’s books and enter therein personal property, which by accident or intention was omitted from the list furnished by the taxpayer and which escaped the notice of the assessor. He can only proceed at the time and in the manner pointed out by statute and to justify his assessment he must be able to put his finger on the statute that gives him the authority to make it. Welty on Assessments, p. 36; Cooley on Taxation (2 Ed.), p. 42, note 3; *109Hamilton v. Amsden, 88 Ind. 304; Whitney v. Thomas, 23 N. Y. 281. The assessment is the basis of the tax. Therefore, if the assesment is void it necessarily follows that the tax is likewise void. The State ex rel. Wyatt v. The Wabash R’y Co., 114 Mo. l. c. 11; State ex rel. v. Edwards, 136 Mo. 360; State ex rel. v. Thompson, 149 Mo. 441.
We think the demurrer was properly sustained for the reason that the petition showed on its face that the assessment and the tax sued for were both void. This view of the case malíes it unnecessary to notice the other points raised by the demurrer and discussed in the briefs.
The judgment is affirmed.
Reyburn and Goode, JJ., concur.